Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   EXAMINER’S  COMMENTS
Drawings
Acknowledgement is correctly made of the replacement drawing sheet including Figs. 6 and 7 received on 3/28/2022.  This replacement drawing sheet has been entered/accepted.  

Specification
Acknowledgement is made of the title changed filed on 6/17/2022 under 37 CFR 1.312 which has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2022 was filed after the mailing date of the Notice of Allowance (NOA) on 6/16/2022.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been  considered by the examiner.  The IDS does not change the allowability of claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                            

le
6/24/2022